Fourth Court of Appeals
                                San Antonio, Texas
                                      October 24, 2018

                                    No. 04-18-00569-CR

                                  Jamie Alysa VRAZEL,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR2634
                         Honorable Melisa Skinner, Judge Presiding

                                          ORDER

        We MODIFY the “Attorney for Defendant” portion of the Order of Deferred Adjudication
to replace “Kelly Kay Green” with “John P. Young.” This appeal is DISMISSED pursuant to
Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d), 37.1.

       It is so ORDERED on October 24, 2018.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court